     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7
 8   Attorneys for Plaintiff
 9
                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
     VAHE MESSERLIAN, individually ) Case No.
12   and on behalf of all others similarly )
13   situated,                             ) CLASS ACTION
                                           )
14   Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
15                                         ) OF:
            vs.                            )
16
                                           ) 1. NEGLIGENT VIOLATIONS OF
                                                THE TELEPHONE CONSUMER
17                                         )    PROTECTION ACT [47 U.S.C.
18   GARO SECURITY INC., and DOES )             §227 ET SEQ.]
     1 through 10, inclusive,              ) 2. WILLFUL VIOLATIONS OF THE
19                                              TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
20   Defendant(s).                         )    §227 ET SEQ.]
                                           )
21
                                           ) DEMAND FOR JURY TRIAL
22                                         )
23
                                           )
           Plaintiff VAHE MESSERLIAN (hereinafter “Plaintiff”) on behalf of himself
24
     and all others similarly situated, alleges the following upon information and belief
25
     based upon personal knowledge:
26
                                NATURE OF THE CASE
27
           1.     Plaintiff brings this action for himself and others similarly situated
28



                                  CLASS ACTION COMPLAINT
                                             -1-
     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 2 of 8 Page ID #:2




 1   seeking damages and any other available legal or equitable remedies resulting from
 2   the illegal actions of Defendants Garo Security Inc (hereinafter “Defendant”), in
 3   negligently, knowingly, and/or willfully contacting Plaintiff via “telephone
 4   facsimile machine” in violation of the Telephone Consumer Protection Act, 47.
 5   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 6   situated to incur the costs of receiving unsolicited advertisement messages via
 7   “telephone facsimile machines” and invading their privacy.
 8                              JURISDICTION & VENUE
 9         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
10   a resident of California, seeks relief on behalf of a Class, which will result in at
11   least one class member belonging to a different state than that of Defendants.
12   Plaintiff also seeks up to $1,500.00 in damages for each call in violation of the
13   TCPA, which, when aggregated among a proposed class in the thousands, exceeds
14   the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both diversity
15   jurisdiction and the damages threshold under the Class Action Fairness Act of 2005
16   (“CAFA”) are present, and this Court has jurisdiction.
17         3.     Venue is proper in the United States District Court for the Central
18   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
19   business within the state of California and Plaintiff resides within this District.
20                                        PARTIES
21         4.     Plaintiff Vahe Messerlian is a natural person residing in Los Angeles
22   County, California and is a “person” as defined by 47 U.S.C. § 153 (39).

23         5.     Defendant Garo Security Inc. is a business based and incorporated in

24
     California that supplies and installs commercial and industrial security cameras and

25
     and is a “person” as defined by 47 U.S.C. § 153 (39).

26
           6.     The above named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendants.” The true names and capacities of the

28
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 3 of 8 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6          7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                               FACTUAL ALLEGATIONS
13          8.     Beginning in or around August 2020, Defendants contacted Plaintiff
14   on his telephone facsimile number ending in -1700, in an effort to sell or solicit
15   their services.
16          9.     Defendants contacted Plaintiff via facsimile from telephone numbers
17   confirmed to belong to Defendants.
18          10.    Defendants contacted Plaintiff on multiple occasions in an effort to
19   solicit its business.
20          11.    Defendants messages constituted “telephone solicitation” as defined
21   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
22   the TCPA, 47 U.S.C. § 227(a)(5).

23          12.    Defendants used a “telephone facsimile machine” as defined by 47

24
     U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business

25
     services.

26
            13.    Defendant’s calls constituted calls that were not for emergency

27
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

28
            14.    Defendant’s calls were placed to telephone facsimile numbers



                                    CLASS ACTION COMPLAINT
                                               -3-
     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 4 of 8 Page ID #:4




 1   assigned to a telephone service for which Plaintiff incurs a charge for incoming
 2   messages.
 3         15.    Plaintiff is not a customer of Defendant’s services and has never
 4   provided any personal information, including his telephone facsimile number(s), to
 5   Defendant for any purpose whatsoever. Accordingly, Defendant never received
 6   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
 7   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 8                                CLASS ALLEGATIONS
 9         16.    Plaintiff brings this action on behalf of himself and all others similarly
10   situated, as a member of the proposed class (hereafter “The Class”) defined as
11   follows:
12
                  All persons within the United States who received any
13
                  telephone facsimile messages from Defendant to said
14                person’s telephone facsimile number made through the
15                use of any telephone facsimile machine and such person
                  had not previously consented to receiving such messages
16
17
           17.    Plaintiff represents, and is a member of, The Class, consisting of All
18
     persons within the United States who received any telephone facsimile messages
19
     from Defendant to said person’s telephone facsimile number made through the use
20
     of any telephone facsimile machine and such person had not previously provided
21
     their telephone facsimile number to Defendant within the four years prior to the
22
     filing of this Complaint.
23
           18.    Defendants, its employees and agents are excluded from The Class.
24
     Plaintiff does not know the number of members in The Class, but believes the Class
25
     members number in the thousands, if not more. Thus, this matter should be certified
26
     as a Class Action to assist in the expeditious litigation of the matter.
27
           19.    The Class is so numerous that the individual joinder of all of its
28   members is impractical. While the exact number and identities of The Class


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 5 of 8 Page ID #:5




 1   members are unknown to Plaintiff at this time and can only be ascertained through
 2   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 3   The Class includes thousands of members. Plaintiff alleges that The Class members
 4   may be ascertained by the records maintained by Defendants.
 5         20.    Plaintiff and members of The Class were harmed by the acts of
 6   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 7   and Class members via their telephone facsimile numbers thereby causing Plaintiff
 8   and Class members to incur certain charges or reduced telephone facsimile time for
 9   which Plaintiff and Class members had previously paid by having to retrieve or
10   administer messages left by Defendants during those illegal calls, and invading the
11   privacy of said Plaintiff and Class members.
12         21.    Common questions of fact and law exist as to all members of The
13   Class which predominate over any questions affecting only individual members of
14   The Class. These common legal and factual questions, which do not vary between
15   Class members, and which may be determined without reference to the individual
16   circumstances of any Class members, include, but are not limited to, the following:
17
           a.     Whether, within the four years prior to the filing of this Complaint,
18
                  Defendants sent telephone facsimile messages (other than for
19                emergency purposes or made with the prior express consent of the
20
                  called party and with an opt-out notice contained in the messages) to
                  a Class member using any telephone facsimile machine to any
21                telephone number assigned to a telephone facsimile service;
22         b.     Whether Plaintiff and the Class members were damaged thereby, and
                  the extent of damages for such violation; and
23         c.     Whether Defendants should be enjoined from engaging in such
24                conduct in the future.
25
           22.    As a person who received numerous messages from Defendants using
26
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
27
     is asserting claims that are typical of The Class.
28



                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 6 of 8 Page ID #:6




 1         23.    Plaintiff will fairly and adequately protect the interests of the members
 2   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         24.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Class members is impracticable. Even if every Class member could afford
 7   individual litigation, the court system could not. It would be unduly burdensome
 8   to the courts in which individual litigation of numerous issues would proceed.
 9   Individualized litigation would also present the potential for varying, inconsistent,
10   or contradictory judgments and would magnify the delay and expense to all parties
11   and to the court system resulting from multiple trials of the same complex factual
12   issues. By contrast, the conduct of this action as a class action presents fewer
13   management difficulties, conserves the resources of the parties and of the court
14   system, and protects the rights of each Class member.
15         25.    The prosecution of separate actions by individual Class members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Class members not parties to such
18   adjudications or that would substantially impair or impede the ability of such non-
19   party Class members to protect their interests.
20         26.    Defendants have acted or refused to act in respects generally
21   applicable to The Class, thereby making appropriate final and injunctive relief with
22   regard to the members of the California Class as a whole.

23                             FIRST CAUSE OF ACTION

24          Negligent Violations of the Telephone Consumer Protection Act

25
                                   47 U.S.C. §227 et seq.

26
           27.    Plaintiff repeats and incorporates by reference into this cause of

27
     action the allegations set forth above.

28
           28.    The foregoing acts and omissions of Defendants constitute numerous



                                  CLASS ACTION COMPLAINT
                                             -6-
     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 7 of 8 Page ID #:7




 1   and multiple negligent violations of the TCPA, including but not limited to each
 2   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 3          29.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
 4   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 5   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 6          30.    Plaintiff and the Class members are also entitled to and seek
 7   injunctive relief prohibiting such conduct in the future.
 8                           SECOND CAUSE OF ACTION
 9   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
10                                 47 U.S.C. §227 et seq.
11          31.    Plaintiff repeats and incorporates by reference into this cause of
12   action the allegations set forth above.
13          32.    The foregoing acts and omissions of Defendants constitute numerous
14   and multiple knowing and/or willful violations of the TCPA, including but not
15   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
16   seq.
17          33.    As a result of Defendants’ knowing and/or willful violations of 47
18   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
19   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
20   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
21          34.    Plaintiff and the Class members are also entitled to and seek
22   injunctive relief prohibiting such conduct in the future.

23                                PRAYER FOR RELIEF

24    WHEREFORE, Plaintiff requests judgment against Defendants for the following:

25
                               FIRST CAUSE OF ACTION

26
            Negligent Violations of the Telephone Consumer Protection Act

27
                                   47 U.S.C. §227 et seq.

28
                  • As a result of Defendants’ negligent violations of 47 U.S.C.



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-09977-FMO-MRW Document 1 Filed 10/29/20 Page 8 of 8 Page ID #:8




 1                §227(b)(1), Plaintiff and the Class members are entitled to and
 2                request $500 in statutory damages, for each and every violation,
 3                pursuant to 47 U.S.C. 227(b)(3)(B); and
 4               • Any and all other relief that the Court deems just and proper.
 5                            SECOND CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 7                                  47 U.S.C. §227 et seq.
 8               • As a result of Defendants’ willful and/or knowing violations of 47
 9                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
10                and request treble damages, as provided by statute, up to $1,500, for
11                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
12                U.S.C. §227(b)(3)(C); and
13               • Any and all other relief that the Court deems just and proper.
14                                    JURY DEMAND
15         35.    Pursuant to the Seventh Amendment to the Constitution of the United
16   States of America, Plaintiff reserves their right to a jury on all issues so triable.
17
18         Respectfully submitted this 28th day of October 2020.
19
20                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
21                                       Todd M. Friedman
22                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -8-
